DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on December 1, 2021.
Claims 1-3, 5, 7-12, and 14 are pending in this action. Claims 1, 5, 7-10, and 14 have been amended. Claims 4, 6, 13, and 15 have been canceled. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garbin et al. (US 2016/0261532).
As per claim 1, Garbin discloses, an interactive electronic apparatus comprising: 
a controller configured to perform a content modification operation for modifying a content to be verbally output from a speaker to a user targeted for interaction (Paragraphs 0017 and 0020, reads on “permitting output of content of the first communication a audibly at an audible level at or blew a pre-selected level via a speaker …”), the content modification operation based on a privacy level corresponding 

As per claim 5, Garbin discloses, a method comprising: 
modifying a content to be verbally output from a speaker to a user targeted for interaction (Paragraphs 0017 and 0020, reads on “permitting output of content of the first communication a audibly at an audible level at or blew a pre-selected level via a speaker …”), based on a privacy level corresponding to a person other than the user (Paragraph 0017, reads on “ …accordance with at least one privacy setting identified by the privacy indicator in response to determining that the privacy indicator applies to the received first communication includes”), the person being located in a vicinity of an interactive electronic apparatus (Paragraph 0017, reads on “permitting output of content of the first communication a audibly at an audible level at or blew a pre-selected level via a speaker of the communication terminal in response to determining that there is at least one person who is not the user associated with the communication terminal …”).  



a controller configured to: 2Application No. 16/638,635 
Docket No. 005000-K00460determine a specific identification level of a user targeted for interaction (Paragraph 0017, here determine how is user and not the user); 
select content corresponding to the specific identification level from a plurality of contents for different identification levels (Paragraphs 0017 and 0020); and 
perform a speech operation using the selected content (Paragraphs 0017 and 0020).

As per claim 14, Garbin discloses, a method comprising: 
determining a specific identification level of a user targeted for interaction (Paragraph 0017, here determine how is user and not the user); 
selecting content corresponding to the specific identification level from a plurality of contents for different identification levels (Paragraphs 0017 and 0020); and 
performing a speech operation using the selected content (Paragraphs 0017 and 0020).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garbin et al. (US 2016/0261532) as applied to claims 1 and 7 above, and further in view of Well-Known prior art (for example Baschnagel (US 9,444,920)).
As per claims 2, 11, and 12, Garbin discloses, wherein the interactive electronic apparatus is a mobile terminal, and the controller is configured to perform the content modification operation (Paragraph 0029), but does not explicitly discloses, when the interactive electronic apparatus is mounted on a charging stand. However, Baschnagle discloses interactive electronic apparatus is mounted on a charging stand (col. 2, lines 8-23).
The choice of the charging stand is routine experimentation and optimization in the absence of criticality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to use charging stand in the invention of Garbin because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention.
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’ Co. V. Teleflex Inc. 550 U.S.-,8B2USPQ2d 1385 (Supreme Court 2007) (KSA).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garbin et al. (US 2016/0261532) as applied to claims 1 and 7 above, and further in view of Hall et al. (US 2015/0382124).
Garbin discloses, record a face of the user associated with the communication terminal (Paragraph 0012, a camera sensor 4h), but does not explicitly disclose, wherein the person located in the vicinity of the interactive electronic apparatus is identified based on an image captured by a camera. However, Hall discloses, wherein the person located in the vicinity of the interactive electronic apparatus is identified based on an image captured by a camera (Paragraph 0018).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the invention was made to use well-known face recognition where image captured by a camera as taught by Hall in the invention of Garbin in order to identify user and other than user. 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garbin et al. (US 2016/0261532) as applied to claim 7 above, and further in view of Bennett (US 7,212,969).
Garbin dos not explicitly disclose, wherein the specific identification level is determined based on a detected voice in the vicinity, however Bennett discloses this feature (col. 6, line 23-col. 8, line 43).

.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-12, and 14, regarding rejection under 35 USC §102 and §103 set forth in the previous office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s argument regarding rejection under 35 USC §101, is considered and persuasive, therefore the rejection is hereby withdrawn.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
February 17, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656